Exhibit 10.2
AMENDMENT NO. 4 AND WAIVER
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDMENT NO. 4 AND WAIVER TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is made and entered into effective as of
November 7, 2008 (the “Effective Date”), by and among (a) GLOBAL INDUSTRIES,
LTD., a Louisiana corporation (the “Parent”), GLOBAL OFFSHORE MEXICO, S. DE R.L.
DE C.V., a Mexican sociedad de responsabilidad limitada de capital variable (the
“Mexican Borrower”), and GLOBAL INDUSTRIES INTERNATIONAL, L.L.C., a Louisiana
limited liability company, in its capacity as general partner of GLOBAL
INDUSTRIES INTERNATIONAL, L.P., a Cayman Islands exempted limited partnership
(the “Cayman Borrower” and together with the Parent and the Mexican Borrower,
each a “Borrower” and collectively, the “Borrowers”), (b) the financial
institutions parties hereto which are Lenders party to the Credit Agreement (as
defined below); and (c) Calyon New York Branch, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS
     A. The Parent, the Mexican Borrower, the Cayman Borrower, the
Administrative Agent and the lenders signatory thereto (the “Lenders”) are
parties to that certain Third Amended and Restated Credit Agreement dated as of
June 30, 2006 as amended by Amendment No. 1 thereto dated as of October 6, 2006,
Amendment No. 2 thereto dated as of July 26, 2007 and Amendment No. 3 thereto
dated as of October 18, 2007 (as so amended, the “Credit Agreement”).
     B. The Borrowers have failed to comply with Section 6.15 (Minimum Fixed
Charge Coverage Ratio) for the fiscal quarter ending September 30, 2008 (the
“Waiver Default”).
     C. The parties hereto wish to enter into this Amendment to (i) provide for
a waiver of the Waiver Default and (ii) amend certain terms and provisions of
the Credit Agreement, each as set forth herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

 



--------------------------------------------------------------------------------



 



ARTICLE II
AMENDMENT
     2.01 Amendment to Section 1.01 (Restated Definitions). Section 1.01 of the
Credit Agreement is hereby amended by restating the following definitions in
their entirety with the following:
     “Alternate Base Rate” means, for any day, a fluctuating rate of interest
per annum equal to the higher of (a) the Prime Rate in effect for such day,
(b) the sum of the Federal Funds Rate in effect for such day plus 1/2 of 1% per
annum and (c) the Eurodollar Reference Rate with respect to Interest Periods of
one month as of 11:00 a.m. (London, England time) on such day plus 1/2 of 1% per
annum.
     “Applicable Margin” means, (a) at any time during the period commencing on
the Fourth Amendment Effective Date and ending on the Cash Collateral
Termination Date, with respect to each Advance, each Letter of Credit and the
Revolving Commitment fee, 1.00% per annum and (b) at any time thereafter with
respect to each Type of Advance, each Letter of Credit, and the Revolving
Commitment Fee, the percentage rate per annum as set forth below for the Level
in effect at such time:

                              LEVEL   LEVEL   LEVEL     I   II   III
Eurodollar Advances and Letter of Credit Fee
    2.000 %     2.750 %     3.500 %
Base Rate Advances
    1.500 %     2.250 %     3.000 %
Revolving Commitment Fee
    0.500 %     0.750 %     1.000 %

     “Collateral Shortfall Amount” means, (a) during the period from the Fourth
Amendment Effective Date through the Cash Collateral Termination Date, 105% of
the outstanding principal amount of the Advances plus 105% of the Letter of
Credit Exposure and (b) after the Cash Collateral Termination Date, 105% of the
Letter of Credit Exposure, in each case, less the amount on deposit in the Cash
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations.
     “Consolidated EBITDA” means, for any Person and its Subsidiaries calculated
on a consolidated basis for any period:
     (a) Consolidated Net Income for such period plus
     (b) to the extent deducted in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) foreign, federal, state, and local taxes
on Net Income net of credits, (iii) depreciation expense, (iv) amortization
expense,

2



--------------------------------------------------------------------------------



 



     (v) extraordinary non-operating charges incurred during the fiscal quarter
ending December 31, 2008 in no event exceeding $7,500,000, and (vi) fees and
expenses incurred in connection with this Agreement and the incurrence of other
Debt permitted under Section 6.02 minus
     (c) to the extent included in determining Consolidated Net Income,
extraordinary non-operating, non-cash charges related to the impairment of
assets and other gains or losses in connection with the sale or disposal of
assets, each net of related income taxes, all determined in accordance with
GAAP.
     “Fixed Charge Coverage Ratio” means, for the Parent and its Subsidiaries on
a consolidated basis, as of the end of any fiscal quarter, for the then
most-recently ended four fiscal quarters, the ratio of (a) the Parent’s
Consolidated EBITDA to (b) the sum of (i) cash Consolidated Interest Expense,
(ii) to the extent not included in cash Consolidated Interest Expense, letter of
credit fees, (iii) mandatory scheduled principal payments on any Debt,
(iv) Capital Expenditures relating solely to dry-docking expenses of vessels of
the Parent and its Subsidiaries, (v) Capital Lease Obligations for the then
most-recently ended four fiscal quarters, (vi) repurchases of the common stock
of the Parent (excluding up to $75,000,000.00 of the amount of any such stock
repurchases made in conjunction with the offering of the Convertible Unsecured
Debentures) and (vii) payments required to be made to any holder of the
Convertible Unsecured Debentures on any Debenture Prepayment Date; provided
that, (x) for the fiscal quarter ending March 31, 2009, the Fixed Charge
Coverage Ratio shall be calculated for the fiscal quarters ending December 31,
2008 and March 31, 2009 multiplied by 2 and (y) for the fiscal quarter ending
June 30 , 2009, the Fixed Charge Coverage Ratio shall be calculated for the
fiscal quarters ending December 31, 2008, March 31, 2009 and June 30, 2009
multiplied by 4/3.
     “Letter of Credit Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn maximum face amount of each Letter of Credit at
such time and (b) the Dollar Amount of the aggregate unpaid amount of all
Reimbursement Obligations owing with respect to such Letters of Credit at such
time.
     “Level I, Level II and Level III” and individually, a “Level,” shall mean
the applicable Fixed Charge Coverage Ratio set forth below:

      Level   Fixed Charge Coverage Ratio
Level III
  £ 2.0 Level II   > 2.0 and £ 3.5 Level I   > 3.5

3



--------------------------------------------------------------------------------



 



For purposes of determining the Applicable Margin applicable from time-to-time
under this Agreement, the Fixed Charge Coverage Ratio (and corresponding Level)
shall be determined from the financial statements of the Parent and its
Subsidiaries most recently delivered pursuant to Section 5.05 and certified to
Administrative Agent and the Lenders in the Compliance Certificate required to
be delivered by the Parent in connection with such financial statements pursuant
to Section 5.05(d). Any change in the Applicable Margin shall be effective on
the fifth Business Day occurring after the date of receipt by the Administrative
Agent of the financial statements pursuant to Section 5.05. If at any time the
Parent fails to deliver such financial statements and Compliance Certificate
within the times specified in Section 5.05, Level III shall be deemed to be in
effect until the fifth Business Day after the Administrative Agent receives such
financial statements.
     “Leverage Ratio” means, as of the last day of any fiscal quarter of the
Parent, the ratio of (a) (i) Consolidated Debt (excluding surety bonds,
Performance Letters of Credit, Documentary Letters of Credit and Contingent
Obligations) as of such day minus (ii) the amount of Unencumbered Liquidity of
the Borrowers and their Subsidiaries which are Guarantors as of such day to the
extent such amount exceeds $25,000,000.00 to (b) the Parent’s Consolidated
EBITDA for the four fiscal quarters then ended; provided that, for purposes of
calculating the Leverage Ratio for the last fiscal quarter ending prior to the
Cash Collateral Termination Date, Unencumbered Liquidity of the Borrowers and
their Subsidiaries which are Guarantors shall be calculated giving effect to the
release of cash collateral to occur on the Cash Collateral Termination Date.
     2.02 Amendment to Section 1.01 (New Definitions). Section 1.01 of the
Credit Agreement is hereby amended by adding the following new definitions in
their appropriate alphabetical order:
     “Adjusted Consolidated EBITDA” means, for any Person and its Subsidiaries
calculated on a consolidated basis for any period, Consolidated EBITDA minus to
the extent included in the calculation of Consolidated EBITDA for such period,
extraordinary non-operating charges incurred during the fiscal quarter ending
December 31, 2008.
     “Cash Collateral Termination Date” means the first day the Parent (a) has
maintained Adjusted Consolidated EBITDA greater than $0 for each of the two most
recently ended fiscal quarters, (b) has maintained aggregate Adjusted
Consolidated EBITDA during any consecutive period not exceeding four fiscal
quarters from October 1, 2008 through the last day of the most recently ended

4



--------------------------------------------------------------------------------



 



fiscal quarter of at least $100,000,000, (c) has provided financial statements
pursuant to Section 5.05 and a Compliance Certificate evidencing compliance with
Sections 6.14 and 6.15 as of the last day of the most recently ended fiscal
quarter, and (d) has provided projections and a budget in form and substance
satisfactory to the Administrative Agent for the succeeding four fiscal quarter
period showing compliance with Sections 6.13, 6.14 and 6.15.
     “Fourth Amendment Effective Date” means November 7, 2008.
     “Unencumbered Liquidity” means, for any Person, all cash and Liquid
Investments of such Person that are in a G20 currency and are readily available
for use without impairment, tax levy, or duty, excluding (a) auction rate
securities, (b) cash collateral deposited in the Cash Collateral Account and
(c) cash collateral subject to Liens permitted by Section 6.01(m). For purposes
of clarity, Unencumbered Liquidity shall not include the unused amount of the
Commitments hereunder.
     2.03 Amendment to Section 2.03(c). Section 2.03(c) of the Credit Agreement
is hereby amended by replacing “Event of Default described in Section 7.01(a)
has occurred and is continuing, then” with “Event of Default has occurred and is
continuing, then at the option of the Administrative Agent and the Issuing
Bank,”.
     2.04 Amendment to Section 2.06(a). Section 2.06(a) of the Credit Agreement
is hereby amended by deleting “described in Section 7.01(a)”.
     2.05 Amendment to Section 2.06(b). Section 2.06(b) of the Credit Agreement
is hereby amended by deleting “described in Section 7.01(a)”.
     2.06 Amendment to Section 2.15(e). Section 2.15(e) of the Credit Agreement
is hereby restated in its entirety as follows:
     (e) Cash Collateralization of Letters of Credit and Advances. During the
period from the Fourth Amendment Effective Date through the Cash Collateral
Termination Date, prior to the making of any Borrowing or the issuance,
extension or increase of any Letter of Credit, the Parent shall pay to the
Administrative Agent an amount equal to 105% of the principal amount of such
Borrowing or 105% of the Letter of Credit Exposure allocable to such Letter of
Credit, as applicable, and in Dollars to be held in the Cash Collateral Account
and applied in accordance with paragraph (g) below. In the event that any Letter
of Credit with an expiration date after the Maturity Date shall be outstanding
91 days before the Maturity Date, on the 91st day before the Maturity Date the
Parent shall pay to the Administrative Agent an amount equal to 105% of the
Letter of Credit Exposure allocable to such Letter of Credit and in the currency
of such Letter of Credit to be held in the Cash Collateral Account and applied
in accordance with paragraph (g) below. If currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the Original Currency no longer exists or the Borrowers are not able
to

5



--------------------------------------------------------------------------------



 



make payment to the Administrative Agent for the account of any Issuing Bank or
the Lenders in such Original Currency, then all payments to be made by the
Borrowers hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of repayment) of such
payment, it being the intention of the parties hereto that the Borrowers take
all risks of the imposition of any such currency control or exchange
regulations.
     2.07 Amendment to Section 2.15(g)(ii). Section 2.15(g)(ii) of the Credit
Agreement is hereby restated in its entirety as follows:
     (ii) Funds held in the Cash Collateral Account shall be held as cash
collateral for obligations with respect to Letters of Credit and, during the
period from the Fourth Amendment Effective Date through the Cash Collateral
Termination Date, Advances and promptly applied by the Administrative Agent at
the request of an Issuing Bank to any reimbursement or other obligations under
Letters of Credit that exist or occur. During the period from the Fourth
Amendment Effective Date through the Cash Collateral Termination Date, to the
extent that any surplus funds are held in the Cash Collateral Account above the
aggregate outstanding principal amount of the Advances plus the Letter of Credit
Exposure during the existence of an Event of Default, the Administrative Agent
may (A) hold such surplus funds in the Cash Collateral Account as cash
collateral for the Obligations or (B) apply such surplus funds to the
Obligations in accordance with Section 7.06. After the Cash Collateral
Termination Date, to the extent that any surplus funds are held in the Cash
Collateral Account above the Letter of Credit Exposure during the existence of
an Event of Default the Administrative Agent may (A) hold such surplus funds in
the Cash Collateral Account as cash collateral for the Obligations or (B) apply
such surplus funds to the Obligations in accordance with Section 7.06. If no
Default exists, the Administrative Agent shall release to the Parent at the
Parent’s written request any funds held in the Cash Collateral Account above
(x) during the period from the Fourth Amendment Effective Date through the Cash
Collateral Termination Date, 105% of the aggregate outstanding principal amount
of the Advances plus 105% of the then current Letter of Credit Exposure and
(y) after the Cash Collateral Termination Date, 105% of the then current Letter
of Credit Exposure. On the Cash Collateral Termination Date, if no Default
exists, the Administrative Agent shall release to the Parent any funds held in
the Cash Collateral Account not required to be held in the Cash Collateral
Account after the Cash Collateral Termination Date pursuant to this Agreement.
     2.08 Amendment to Section 2.15(h). Section 2.15(h) of the Credit Agreement
is hereby restated in its entirety as follows:
     (h) Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of the face amount of or any drawing under each
Letter of Credit denominated in a currency other than Dollars on and as of the
last Business Day of each quarter and on any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Majority

6



--------------------------------------------------------------------------------



 



Lenders. Each day upon or as of which the Administrative Agent determines Dollar
Amounts as described in the preceding sentence is herein described as a
“Computation Date” with respect to each Letter of Credit for which a Dollar
Amount is determined on or as of such day. If at any time during the period from
the Fourth Amendment Effective Date through the Cash Collateral Termination
Date, a Collateral Shortfall Amount exists (calculated, with respect to those
Letters of Credit denominated in Agreed Currencies other than Dollars, as of the
most recent Computation Date), the Parent shall immediately make deposits to the
Cash Collateral Account to the extent of the Collateral Shortfall Amount. If at
any time after the Cash Collateral Termination Date the Dollar Amount of the sum
of the aggregate principal amount of all outstanding Letter of Credit
Obligations (calculated, with respect to those Letter of Credit Obligations
denominated in Agreed Currencies other than Dollars, as of the most recent
Computation Date) exceeds the Revolving Commitments minus the sum of (i) the
aggregate outstanding principal amount of the Revolving Advances plus (ii) the
aggregate outstanding principal amount of the Swingline Advances, the Parent
shall immediately make deposits to the Cash Collateral Account to the extent of
the Collateral Shortfall Amount.
     2.09 Amendment to Section 3.02. Section 3.02 of the Credit Agreement is
hereby amended by deleting the “and” at the end of paragraph (a), replacing the
“.” at the end of paragraph (b) with “; and” and adding the following as new
paragraph (c):
     (c) if such Borrowing Date, date of Continuation or Conversion, or
issuance, extension or increase date of such Letter of Credit occurs during the
period from the Fourth Amendment Effective Date through the Cash Collateral
Termination Date, the amount of cash collateral held in the Cash Collateral
Account is not less than 105% of the aggregate outstanding principal amount of
the Advances plus 105% of the Letter of Credit Exposure, after giving effect to
the making of such Borrowing or the issuance, extension or increase of such
Letter of Credit.
     2.10 Amendment to Sections 5.05(e) and (f). Sections 5.05(e) and (f) of the
Credit Agreement are hereby restated in their entirety as follows:
     (e) Unencumbered Liquidity. Within 5 days after the end of each month
ending prior to the Cash Collateral Termination Date, commencing with
December 5, 2008 for the month ended November 30, 2008, a certificate signed by
a Responsible Officer of the Parent certifying (i) that Unencumbered Liquidity
of the Borrowers and their consolidated Subsidiaries has been greater than
$100,000,000 at all times during the previous month, (ii) the amount of
Unencumbered Liquidity of the Borrowers and their consolidated Subsidiaries as
of the last day of such month along with a list of the locations of such cash
and Liquid Investments on such date and (iii) the minimum Unencumbered Liquidity
of the Borrowers and their consolidated Subsidiaries during such month and the
date such minimum occurred;

7



--------------------------------------------------------------------------------



 



     (f) Contracts in a Loss Position. Within (i) 15 days after the end of each
month ending prior to the Cash Collateral Termination Date and (ii) upon the
request of the Administrative Agent, 15 days after the end of each fiscal
quarter ending after the Cash Collateral Termination Date, a report in form and
substance satisfactory to the Administrative Agent summarizing all of the
contracts in a loss position of the Parent and its Subsidiaries, and detailing
individual contracts in a loss position covering at least 75% of the aggregate
amount of such losses, including any individual contracts to the extent the loss
for any such contract exceeds $1,500,000 individually;
     2.11 Amendment to Section 6.01. Section 6.01 of the Credit Agreement is
hereby amended by deleting the “and” at the end of paragraph (k), replacing the
“.” at the end of paragraph (l) with “; and” and adding the following as new
paragraph (m):
     (m) Liens on cash or Liquid Investments pledged to secure Debt permitted
under Section 6.02(f) in an aggregate principal amount outstanding at any time
not to exceed $40,000,000.00.
     2.12 Amendment to Section 6.04(b). Section 6.04(b) of the Credit Agreement
is hereby amended by adding the following at the end of such sub-Section: “and
held with financial institutions identified to the Administrative Agent and
approved by the Administrative Agent in its sole discretion”.
     2.13 Amendment to Section 6.07. Section 6.07 of the Credit Agreement is
hereby amended by inserting “; provided that, no such purchase shall be made
during the period from the Fourth Amendment Effective Date through the Cash
Collateral Termination Date” immediately after “purchases by the Parent of its
common stock”.
     2.14 Amendment to Section 6.13. Section 6.13 of the Credit Agreement is
hereby restated in its entirety as follows:
     Section 6.13 Leverage Ratio. The Parent shall not permit its Leverage Ratio
at the end of any fiscal quarter, commencing with the last fiscal quarter ending
prior to the Cash Collateral Termination Date, to be greater than 3.00 to 1.00.
     2.15 Amendment to Section 6.14. Section 6.14 of the Credit Agreement is
hereby amended by replacing “The Parent shall not permit Consolidated Net Worth
as of the last day of any fiscal quarter” with “The Parent shall not permit
Consolidated Net Worth as of the last day of any fiscal quarter, commencing with
the earlier of (x) the fiscal quarter ending June 30, 2009 and (y) the last
fiscal quarter ending prior to the Cash Collateral Termination Date,”.
     2.16 Amendment to Section 6.15. Section 6.15 of the Credit Agreement is
hereby restated in its entirety as follows:
     Section 6.15 Minimum Fixed Charge Coverage Ratio. The Parent shall not
permit the Fixed Charge Coverage Ratio at the end of any fiscal quarter,
commencing with the earlier of (a) the fiscal quarter ending June 30, 2009 and

8



--------------------------------------------------------------------------------



 



(b) the last fiscal quarter ending prior to the Cash Collateral Termination
Date, to be less than 1.25 to 1.00.
     2.17 Addition of Section 6.19. The Credit Agreement is hereby amended by
adding the following as new Section 6.19:
     Section 6.19 Minimum Unencumbered Liquidity. During the period from the
Fourth Amendment Effective Date through the Cash Collateral Termination Date,
the Parent shall not permit Unencumbered Liquidity of the Borrowers and their
consolidated Subsidiaries to be less than $100,000,000 at any time.
     2.18 Amendment to Section 7.06. Paragraphs (d) through (g) of Section 7.06
are hereby replaced in their entirety with the following:
     (d) Fourth, to the ratable payment of all outstanding Obligations,
including any secured Financial Contract Obligations of the Parent or any of its
Subsidiaries owing to any Lender or any Affiliate of a Lender then due and
payable; and
     (e) Fifth, any excess after payment in full of all Obligations shall be
paid to the Parent or any Loan Party as appropriate or to such other Person who
may be lawfully entitled to receive such excess.
ARTICLE III
WAIVER
     The Borrowers hereby acknowledge the existence of the Waiver Default. The
Administrative Agent and the Lenders hereby agree, subject to the terms and
conditions of this Amendment, to waive the Waiver Default. The waiver by the
Administrative Agent and the Lenders described in this Article III is contingent
upon the satisfaction of the conditions precedent set forth below in this
Amendment and is limited to the Waiver Default. Such waiver is limited to the
extent described herein and shall not be construed to be a consent to or a
permanent waiver of Section 6.15 of the Credit Agreement or any other terms,
provisions, covenants, warranties or agreements contained in the Credit
Agreement or in any of the other Credit Documents. The Administrative Agent and
the Lenders reserve the right to exercise any rights and remedies available to
them in connection with any other present or future Defaults or Events of
Default with respect to the Credit Agreement or any other provision of any
Credit Document. The description herein of the Waiver Default is based upon the
information available to the Administrative Agent and the Lenders on the date
hereof and shall not be deemed to exclude the existence of any other Events of
Default. The failure of the Lenders to give notice to the Borrowers or the
Guarantors of any such other Events of Default is not intended to be nor shall
be a waiver thereof.

9



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT
     4.01 Conditions to Effectiveness. This Amendment shall become effective as
of the Effective Date upon the satisfaction of the following conditions
precedent; provided that, the amendment to the Credit Agreement in Section 2.18
shall only become effective if, in addition to the satisfaction of the
conditions precedent below, this Amendment has been executed by each of the
Lenders:
     (a) Documentation. The Administrative Agent shall have received the
following, each dated on or before the Effective Date, in form and substance
satisfactory to the Administrative Agent:
     (i) this Amendment duly executed by the Borrowers, the Administrative Agent
and the Majority Lenders; and
     (ii) (A) the attached Acknowledgment and Reaffirmation of the US Guaranty
duly executed by each US Guarantor and (B) the attached Acknowledgment and
Reaffirmation of the Foreign Guaranty duly executed by each Foreign Guarantor.
     (b) Payment of Fees. The Borrowers shall have paid (i) all fees required to
be paid to the Administrative Agent, the Arranger, and the Lenders on the
Effective Date pursuant to the fee letter between the Borrower and the
Administrative Agent dated November 7, 2008 and (ii) all costs and expenses
which have been invoiced and are payable pursuant to Section 11.04 of the Credit
Agreement.
ARTICLE V
COVENANT
     Within 5 days after the Effective Date, the Parent shall pay to the
Administrative Agent an amount equal to 105% of the outstanding principal amount
of the Advances plus 105% of the Letter of Credit Exposure to be held in the
Cash Collateral Account. Notwithstanding anything to the contrary in the Credit
Agreement and the other Credit Documents, the parties hereto agree that the
failure of the Parent to make such payment by such date shall constitute an
immediate Event of Default.
ARTICLE VI
NO OTHER WAIVER
     Except as expressly provided in Article III, nothing contained in this
Amendment shall be construed as a waiver by the Administrative Agent or any
Lender of any covenant or provision of the Credit Agreement, the other Credit
Documents, this Amendment, or of any other contract or instrument between any
Borrower and the Administrative Agent or any Lender, and the failure of the
Administrative Agent or any Lender at any time or times hereafter to require
strict performance by each Borrower of any provision thereof shall not waive,
affect or diminish any right of the Administrative Agent or any Lender to
thereafter demand strict compliance therewith. The Administrative Agent and each
Lender hereby reserves all rights granted under

10



--------------------------------------------------------------------------------



 



the Credit Agreement, the other Credit Documents, this Amendment and any other
contract or instrument between any of them.
ARTICLE VII
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
     7.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Credit Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Credit Documents are ratified and confirmed and
shall continue in full force and effect. Each Borrower hereby agrees that all
liens and security interests securing payment of the Obligations under the
Credit Agreement are hereby collectively renewed, ratified and brought forward
as security for the payment and performance of the Obligations. Each Borrower,
the Administrative Agent and the Lenders agree that the Credit Agreement, as
amended hereby, and the other Credit Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.
     7.02 Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the execution,
delivery and performance of this Amendment have been authorized by all requisite
corporate action on the part of such Borrower and will not violate the
applicable organization or governing documents of any Borrower; (b) after giving
effect to this Amendment, the representations and warranties contained in the
Credit Agreement, as amended hereby, and the other Credit Documents are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date; (c) after giving effect to
this Amendment, no Default or Event of Default under the Credit Agreement, as
amended hereby, has occurred and is continuing; (d) after giving effect to this
Amendment, each Borrower is in full compliance with all covenants and agreements
contained in the Credit Agreement, as amended hereby, and the other Credit
Documents; and (e) no Borrower has amended its applicable organizational or
governing documents since the date of the Credit Agreement.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
     8.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Credit Documents,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment, and no
investigation by the Administrative Agent or any Lender shall affect the
representations and warranties or the right of the Administrative Agent and
Lenders to rely upon them.
     8.02 Reference to Credit Agreement. Each of the Credit Agreement and the
other Credit Documents, and any and all other agreements, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement, as amended hereby, are hereby
amended so that any reference in the Credit

11



--------------------------------------------------------------------------------



 



Agreement and such other Credit Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
     8.03 Expenses of the Administrative Agent. Each Borrower agrees to pay on
demand all reasonable costs and expenses incurred by the Administrative Agent in
connection with any and all amendments, modifications, and supplements to the
Credit Documents, including, without limitation, the reasonable costs and fees
of the Administrative Agent’s legal counsel, and all costs and expenses incurred
by the Administrative Agent in connection with the enforcement or preservation
of any rights under the Credit Agreement, as amended hereby, or any other Credit
Documents, including, without, limitation, the costs and fees of the
Administrative Agent’s legal counsel.
     8.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     8.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders and Borrowers and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent.
     8.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. This Amendment may be executed by facsimile signature and all such
signatures shall be effective as originals.
     8.07 Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent to or for any breach of or deviation from any covenant or
condition by any Borrower shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.
     8.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     8.09 Applicable Law. THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE AND
TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank. Signatures on following pages.]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment
as of the date first above-written.

                  PARENT:    
 
                GLOBAL INDUSTRIES, LTD.    
 
           
 
  By:        
 
           
 
  Name:   Peter S. Atkinson    
 
  Title:   President    
 
                MEXICAN BORROWER:    
 
                GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V    
 
           
 
  By:        
 
           
 
  Name:   Russell J. Robicheaux    
 
  Title:   Attorney-in-fact / Apoderado    
 
                CAYMAN BORROWER:    
 
                GLOBAL INDUSTRIES INTERNATIONAL, L.P.    
 
                By: Global Industries International, L.L.C., its general partner
   
 
           
 
  By:        
 
           
 
  Name:   Peter S. Atkinson    
 
  Title:   President    

Signature Page to Amendment No. 4 and Waiver to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

             

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH,
as Administrative Agent, Issuing Bank and as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

Signature Page to Amendment No. 4 and Waiver to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

             

 



--------------------------------------------------------------------------------



 



                  LENDERS:    
 
                WHITNEY NATIONAL BANK    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

Signature Page to Amendment No. 4 and Waiver to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



                  NATIXIS (formerly known as Natexis Banques Populaires)    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

Signature Page to Amendment No. 4 and Waiver to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

Signature Page to Amendment No. 4 and Waiver to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND REAFFIRMATION OF
SECOND AMENDED AND RESTATED US GUARANTY
Each of the undersigned (each a “US Guarantor” and collectively the “US
Guarantors”) hereby (i) acknowledges receipt of a copy of the foregoing
Amendment No. 4 and Waiver to Third Amended and Restated Credit Agreement dated
as of November 7, 2008 among (a) GLOBAL INDUSTRIES, LTD., a Louisiana
corporation, GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V., a Mexican sociedad de
responsabilidad limitada de capital variable, and GLOBAL INDUSTRIES
INTERNATIONAL, L.L.C., a Louisiana limited liability company, in its capacity as
general partner of GLOBAL INDUSTRIES INTERNATIONAL, L.P., a Cayman Islands
exempted limited partnership, (b) the financial institutions parties thereto;
and (c) Calyon New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and (ii) reaffirms its obligations under the Second
Amended and Restated US Guaranty dated as of June 30, 2006 by the US Guarantors
in favor of the Administrative Agent for the benefit of the Beneficiaries (as
defined therein).

              GLOBAL INDUSTRIES, LTD.
 
       
 
  By:    
 
       
 
  Name:   Peter S. Atkinson
 
  Title:   President
 
            GIL HOLDINGS, L.L.C.
GLBL HOLDINGS, L.L.C.
GLOBAL DIVERS AND CONTRACTORS, L.L.C.
GLOBAL INDUSTRIES INTERNATIONAL, L.L.C.
GLOBAL INDUSTRIES OFFSHORE, L.L.C.
GLOBAL PIPELINES PLUS, L.L.C.
GLOBAL MOVIBLE OFFSHORE, L.L.C.
NORMAN OFFSHORE PIPELINES, L.L.C.
PIPELINES, L.L.C.
SUBTEC MIDDLE EAST LIMITED
 
       
 
  By:    
 
       
 
  Name:   Peter S. Atkinson
 
  Title:   President

Acknowledgment and Reaffirmation of
Second Amended and Restated US Guaranty

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND REAFFIRMATION OF
SECOND AMENDED AND RESTATED FOREIGN GUARANTY
Each of the undersigned (each a “Foreign Guarantor” and collectively the
“Foreign Guarantors”) hereby (i) acknowledges receipt of a copy of the foregoing
Amendment No. 4 and Waiver to Third Amended and Restated Credit Agreement dated
as of November 7, 2008 among (a) GLOBAL INDUSTRIES, LTD., a Louisiana
corporation, GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V., a Mexican sociedad de
responsabilidad limitada de capital variable, and GLOBAL INDUSTRIES
INTERNATIONAL, L.L.C., a Louisiana limited liability company, in its capacity as
general partner of GLOBAL INDUSTRIES INTERNATIONAL, L.P., a Cayman Islands
exempted limited partnership, (b) the financial institutions parties thereto;
and (c) Calyon New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and (ii) reaffirms its obligations under the Second
Amended and Restated Foreign Guaranty dated as of June 30, 2006 by the Foreign
Guarantors in favor of the Administrative Agent for the benefit of the
Beneficiaries (as defined therein).

              GLOBAL INDUSTRIES INTERNATIONAL, L.P.
 
            By: Global Industries International, L.L.C., its general partner
 
       
 
  By:    
 
       
 
  Name:   Peter S. Atkinson
 
  Title:   President
 
            GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V.
 
       
 
  By:    
 
       
 
  Name:   Russell J. Robicheaux
 
  Title:   Attorney-in-fact / Apoderado
 
            GLOBAL INTERNATIONAL VESSELS, LTD.
GLOBAL OFFSHORE INTERNATIONAL, LTD.
 
       
 
  By:    
 
       
 
  Name:   Peter S. Atkinson
 
  Title:   President

Acknowledgment and Reaffirmation of
Second Amended and Restated US Guaranty

 



--------------------------------------------------------------------------------



 



              GLOBAL INDUSTRIES OFFSHORE NETHERLANDS, BV
 
            By: Global Industries International, L.L.C., as director  
 
  By:    
 
       
 
  Name:   Peter S. Atkinson
 
  Title:   President
 
            By: Executive Management Trust, B.L., as managing director
 
       
 
  By:    
 
       
 
  Name:   Peggy Gunn
 
  Title:    
 
            GIL MAURITIUS HOLDINGS, LTD.
 
       
 
  By:    
 
       
 
  Name:   Peter S. Atkinson
 
  Title:   President
 
            GLOBAL INDUSTRIES MEXICO HOLDINGS, S. DE R.L. DE C.V.
GLOBAL VESSELS MEXICO, S. DE R.L. DE C.V.
GLOBAL INDUSTRIES OFFSHORE SERVICES, S. DE R.L. DE C.V.
GLOBAL INDUSTRIES SERVICES, S. DE R.L. DE C.V.
 
       
 
  By:    
 
       
 
  Name:   Russell J. Robicheaux
 
  Title:   Attorney-in-fact / Apoderado

Acknowledgment and Reaffirmation of
Second Amended and Restated US Guaranty

 